Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:. 
    PNG
    media_image1.png
    819
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    117
    605
    media_image2.png
    Greyscale

None of the prior art references of record disclose the claimed acid diffusion suppressing agent of formula (C2).  The noted property of the agent of formula (C2) is found in Ac2 wherein there are two or more aromatic groups.  The prior art lacks the two or more aromatic groups in the compound.  The closest prior art compounds as mentioned by the art of NAKAMURA et al which disclose one aromatic group at the Ac2 group, such as 1,4-bis[1-(4-aminophenyl)-1-methylethyl] benzene and others found in paragraph [0126] shown below:   
    PNG
    media_image3.png
    280
    430
    media_image3.png
    Greyscale

Claims 12-14 are rejoined in view of In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Accordingly, claims 1,3,5-14 and 19 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
June 10, 2022